DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	Claims 1-5, 7-16, 18-22, 24 and 25 are presented for examination. 

3.	Claims 6, 17 and 23 have been canceled, and claims 1, 3, 7, 11, 12, 14, 16, 18, 20-22 and 24 have been amended.

4.	Claims 1-5, 7-16, 18-22, 24 and 25 are allowable subject matter.  Upon Applicant overcoming the 35 USC 101 rejection (2019 PEG type) and the objections, then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

5.	Application 16/121426 filed on September 4, 2018 is a continuation of application 14/506480 (US 10095797) filed on October 3, 2014.

Claim Interpretation

6.	Claim 1 recites “performance of the second user of the social networking system.”  The specification does not explain/define “performance” of a person.  


7.	Claim 7 recites “performing pattern recognition.”  Instant specification (page 6) states “one or more pattern recognition processes may also be utilized to determine whether a message includes recognition of someone’s achievement,” and (page 28) states “determine that the textual input of the message includes evaluative information by using pattern recognition algorithms to determine the meaning of the textual input.  The pattern recognition algorithms may include one or more rules for determining when a text contains evaluative information”, “a rule may utilize regular expression matching to determine that a textual input includes evaluative information,” and “a textual input includes evaluative information when evaluative keywords [] comprise at least, say, 10% of the textual input.”  The specification nowhere states “machine learning” and/or “artificial intelligence.”  

According to Wikipedia, “pattern recognition is the automated recognition of patterns and regularities in data.  Pattern recognition is closely related to artificial intelligence and machine learning” and “a modern definition of pattern recognition is:  The field of pattern recognition is concerned with the automatic discover of 

According to GeeksforGeeks, “pattern recognition is the process of recognizing patterns by using machine learning algorithm.  Pattern recognition can be defined as the classification of data based on knowledge already gained or on statistical information extracted from patterns and/or their representation.“  Since the claim does not indicate using any “machine learning,” “artificial intelligence” and/or does not indicate using regular expression matching to determine evaluative information of percentage of evaluative keywords, the “pattern recognition” can merely be viewing pattern/behavior over time to visualize a time based trend.  

As according to Wikipedia and GeeksforGeeks, “pattern recognition” using “machine learning, “artificial intelligence” and/or “statistical information extracted from patterns” is a particular pattern recognition beyond viewing a pattern/behavior over time to visualize a time based trend and popularity in graphs.  Instant specification’s page 6 pattern recognition and page 28 pattern recognition are different types of pattern recognition when pattern recognition algorithms are using regular expression matching to determine evaluative information of the 10% statistical evaluation of keywords.  



Claim Objections

8.	Claims 1-3, 7, 9-14, 16, 18-20, 22 and 24 are objected to under 37 C.F.R. 1.75 because of the following:
	
9.	Claim 1 recites “the performance evaluation record in a database to store” refers base to “maintained in a database.”  The limitation is viewed as  -- the performance evaluation record in the database to store  --  for further examination.  The same is true in claims 12 and 16.  Applicant to resolve the claims.

Regarding the objections above, claims 2-5, 7-11, 13-15, 18-22 and 24-25 incorporate the deficiencies of claims 1, 12 and 16, through dependency, and are also objected.

10.	Claim 2 recites “an employee of the organization” refers back to “an employee of an organization” in claim 2.  The limitation is viewed as  -- the employee of the organization  --  for further examination.  Applicant to resolve the claim.



12.	Claim 7 recites “includes evaluative information” twice and “indicating an evaluation of performance” refer back to “evaluative information” and “evaluation of performance” in claim 1.  The “includes evaluative information” is viewed as  -- includes the evaluative information --  for further examination in both recitations.  The “indicating an evaluation of performance” is viewed as – indicating the evaluation of performance – for further examination.  Applicant to resolve the claim.

13.	Claim 9 recites “is a comment regarding” refers back to “a comment on an existing post” in claim 1.  The limitation is viewed as  -- the comment regarding --  for further examination.  Applicant to resolve the claim.

14.	Claim 10 recites “consists of evaluative keywords” refers to “evaluative keywords” in claim 1.  The limitation is viewed as  -- consists of the evaluative keywords --  for further examination.  Applicant to resolve the claim.

15.	Claim 11 recites “processing a request for performance of evaluation records associated with the second user” refers back to “input requesting that a 

16.	Claim 13 recites “processing a first request from the client machine to create or provide a performance evaluation for the second user.”  However, this limitation is not in sync with claims 12 and 20 that recite “performance evaluation record.”    Applicant to resolve the typo (i.e., add “record” to recite “performance evaluation record”) in the claim.

Regarding the objections above, claims 13-15, 21, 22, 24, and 25 incorporate the deficiencies of claims 12, through dependency, and are also objected.

17.	Claims 18-20 recite “the computer program product of claim 16.”  However, claim 16 is a “non-transitory computer-readable medium” type of claim.  A “medium” dependent claim is to depend on a “non-transitory computer-readable medium” type of independent claim.  Applicant to resolve the claims.

18.	Claim 22 recites “includes evaluative information indicating an evaluation of performance of the second user” refers back to “evaluative information” and “evaluation of performance of the second user “ in claim 12.  The limitation is 

19.	Claim 24 recites “includes a reference to a second one of the users” refers back to “includes a reference to a second one of the user” in claim 12.  The limitation is viewed as -- includes the reference to the second one of the users – for further examination.  Applicant to resolve the claim.

Claim Rejections – 35 USC 101

20.	Claims 1, 12 and 16 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  The independent claims recite “a database system implemented with a server system, comprising one or more processors configured to cause,” “maintained in a database, the social media message having been submitted by a client machine associated with a first one of a plurality of users of a social networking system, the textual input including a post of a feed of the social networking system or a comment on an existing post of the feed of the social networking system,”  “providing a prompt for display at the client machine,” “in a database to store the evaluative information in association with an identification of the second user,” and “in a feed item of the feed of the social networking system” with support from the specification  (pages 2-3) which state “the actions of a particular 

	The limitations of “maintained in a database, the social media message [] associated with a first one of a plurality of users of a social networking system” and “a database to store the evaluation information in association with an identification of the second user” with support from the specification (pages 2-3) “the actions [] may be important to the user’s boss”, under its broadest reasonable interpretation, covers “a business  practice” and/or “commercial interactions” (i.e., organizing human activity”).  That is, other than reciting generic computer components (i.e., “a server system,” “a client machine,” and “a database”), nothing in the independent claim elements overcomes “organizing human activity” being “business practice” and/or “commercial interactions.”  If claim limitations, under their broadest reasonable interpretation, covers “business practice” and/or “commercial interactions,” then it falls within the “organizing human activity” grouping of abstract ideas.  Accordingly, the independent claims recite an abstract idea.

	This judicial exception is not integrated into a practical application.  In particular, the claim only recites three elements – “a server system,” “a client machine,” and “a database.”   The server system and the client system perform at a high-level of generality (i.e., as a generic processor performing general computer functions) such that it amounts to no more than mere instructions to apply the exception 

	The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server system, a client machine, and a database for processing a social media message and textual input of a social network system amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply to an exception using generic computer components cannot provide an inventive concept.  The independent claims are not patent eligible.

Claims 2-5, 7-11, 13-15, 18-22, 24 and 25 incorporate the deficiencies of claims 1, 12 and 16, through dependency, and are also rejected.

	
Allowable Subject Matter
21.	Claims 1, 12 and 16 of the present invention are directed towards a database system implemented with a server system comprising a processor(s).  The processor(s) is configured to cause the following.  Textual Input (TI) of a Social nd one of the PoUs of the SNS.  And, 3)  At least by identifying an evaluative keyword(s) in the TI, the TI is determined to include Evaluative Information (EI) indicating an evaluation of performance of the 2nd user of the SNS.  In response to the determinations, a prompt is displayed at the CM.  The prompt indicating that the 1st user is to submit Record Input (RI) requesting that a Performance Evaluation Record (PER) (The PER is associated with the 2nd user) be created or updated to store the EI.  In response to receiving the RI from the CM, the PER is created or updated in a database to store the EI in association with an identification of the 2nd user.  The data of the TI is shared in a feed item of the feed of the SNS.  Independent claims 1, 12 and 16 each identify the uniquely distinct combination of features:
a database system implemented with a server system comprising one or more processors
processing textual input of a social media message maintained in a database, the social media message having been submitted by a client machine associated with a first one of a plurality of users of a social networking system 
the textual input including a post of a feed of the social networking system or a comment on a existing post of the feed of the social network system, the processing of the textual input comprising:
	** parsing the textual input
** determining that the textual input includes a reference to a second one of the users of the social networking system
** determining, by at least identifying one or more evaluative keywords in the textual input, that the textual input includes evaluative information indicating an evaluation of performance of the second user of the social networking system
responsive to the determinations, providing a prompt for a display at the client machine, the prompt indicating that the first user is to submit record input requesting that to a performance evaluation record be created or updated to store the evaluative information, the performance evaluation record associated with the second user
responsive to receiving the record input from the client machine creating or updating the performance evaluation record in a database to store the evaluative information in association with an identification of the second user
sharing the textual input in a feed item of the feed of the social networking system.


22.	Regarding allowable subject matter in claims 1, 12 and 16 presented above, the following is an examiner’s statement of allowable subject matter.  The following are the closest prior art:
Anderson et al., US Pub 20110282943 teach evaluating the effectiveness of Social Media Pages (SMPs).  SMPs are personal or group pages that disseminate information through messages, files, posts, news feeds, photographs, audio clips, video clips, URl’s etc.   A Social Media Page Evaluator (SMPE) enables users of SMPs to evaluate an SMP, either owned by them or by other users or organizations.  An SMPE is used to evaluate the effectiveness of published content on an SMP in terms of user interaction or engagement with the given SMP.  The outcome of an evaluation process involves various qualitative and quantitative performance measures (also referred to as evaluation measures) that depend on engagement information extracted from an SMP.  A performance measure is based on a monetary value of the SMP.  
Gross, US Pub 20120179557 teach users provide content to a performance based polling system.  Winners are determined based on a number of different parameters, including considerations of factors outside of simple vote tallies.  The number of “votes” could be based on identifying a number of persons who create posts referencing the submission, or create a hashtag for the submission, or even those who repeat another members message referencing the submission.  The “votes” or likes contributed by 
Walther et al., US Pub 20050216457 teach allow users to annotate content items found in a corpus such as the World Wide Web.  Annotations, which can include any descriptive and/or evaluative metadata related to a document, are collected from a user and stored in association with that user.  In an embodiment, a user is invited to assign a scope to an annotation using Radio Buttons (RBs).  The user can enter one or more keywords in a text box.  The text box is available for free-form text entry and advantageously accepts a fairly large number of characters.  The user can also rate a page or site using the rating RBs.  The user can save additional information (metadata) about a bookmarked page, such as keywords, ratings, or other descriptive and/or evaluative information.
DiDomenico et al., US 9405804 teach Social Networking Platforms (SNPs) allow users to interact with and form connections with other users, including people and business entities.  A user may endorse a page hosted by an SNP is an explicit indication by a user of his or her intent in a content item.  A GUI may provide a metric for evaluating whether or to what extent 
Bloem et al., US Pub 20150339754 teach a recommendation system is configured to customize search results and/or recommendations using online and/or offline activity captured on a user population.  The recommendation system can be implemented in an e-commerce environment.  In an embodiment, responsive to a user activity, candidate results are created.  If a user is creating a custom product, the custom product system can be configured to display a variety of configurations of the design.  The configuration options can be defined as candidates to display to the user.  The candidates are evaluated to determine their relevancy to the user.  Historical activity (e.g., prior user actions associated with respective candidates) associated with the candidates is accessed.  The historical activity can be filtered.  Then, the candidate results can be ranked based on associated historic activity.
Su et al., US Pub 20120110076 teach a user can evaluate which contacts in a social network would see a potential post of the user and the user can cater the potential post in view of the known audience. 
Yokoi et al., US pub 201300677351 teach a performance management system which includes a Performance Document Repository (PDR).  A PDR, also called an employee evaluation document repository, includes an example performance review document, also called a performance evaluation document, performance report, or performance document.  


In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above provide a novel combination of steps/elements.  Upon Applicant overcoming the 35 USC 101 rejection (2019 PEG type) and the objections, then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
	May 17, 2021